Citation Nr: 1046873	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for a claimed acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).  

3.  Entitlement to service connection for fungus of the lower 
extremities, claimed as residuals of cold injury to the feet.  

4.  Entitlement to service connection for the claimed residuals 
of cold injury to the ears.  

5.  Entitlement to service connection for the claimed residuals 
of cold injury of upper extremities.  

6.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to cold weather exposure in 
service.  


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 
1955.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision, issued in 
October 2008 by the RO.  

The Veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge in November 2010.  

The the issue of service connection for tinnitus has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction and refers the matter to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

The Veteran contends that he currently suffers from bilateral 
hearing loss due to excessive noise exposure; PTSD due to various 
in-service stressors; fungus infection, claimed as the residuals 
of cold injury to the feet; residuals of cold injury to the ears; 
residuals of cold injury to the bilateral upper extremities; and 
coronary artery disease, as secondary to cold weather exposure in 
service.  

Specifically, the Veteran asserts that, while serving in Korea 
during the winter of 1953 to 1954, and 1954 to 1955, he was 
exposed to machine gun fire, recoilless rifle fire, and mortar 
fire while serving as a machine gunner in a heavy weapons 
platoon.  

Further, he claims that he experienced in-service stressor events 
of clearing mine fields during the cease fire, receiving combat 
training, and being in constant fear that the war might resume.  

Moreover, he notes that, while on guard duty and training in the 
field, he experienced cold injury involving his ears, fingers and 
feet.  This led to his current problems, to include fungus 
condition, as well as to the development of coronary artery 
disease.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The first requirement for service connection for PTSD is a 
medical diagnosis of the disorder.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA 
has adopted the nomenclature of the DSM-IV).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  

Participation in combat, a determination that is to be made on a 
case-by-case basis, requires that a Veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. 
App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 
264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required-provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.304(f)(1) (2010); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Under the legal authority in effect at the time of the Veteran's 
claim, if the alleged stressor was not combat related, then the 
Veteran's lay testimony, alone, would not be sufficient to 
establish the occurrence of the alleged stressor; rather, 
corroborating evidence would be needed to support the claim for 
service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also 
Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-
290 (1994).  

The Board notes, however, that on July 13, 2010, VA published a 
final rule that amended its adjudication regulation governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
occurrence of the required in-service stressor.  See 75 Fed. Reg. 
39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) 
(correcting the effective and applicability dates from July 12, 
2010 to July 13, 2010).  The revisions apply to, among others, 
claims appealed before July 13, 2010, but not yet decided by the 
Board.  

The revisions add to the types of claims the VA will accept 
through credible lay testimony alone, as being sufficient to 
establish the occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  
38 C.F.R. § 3.304(f) previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, as sufficient to establish 
the occurrence of the claimed in-service stressor.  

VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to 
accept the statements of Veterans who are former prisoners-of-
war, as well as those with an in-service diagnosis of PTSD, as 
sufficient to establish occurrence of an in-service stressor if 
such statements are consistent with the places, types, and 
circumstances of service.  

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the 
requirement for corroborating evidence of the claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  The new regulatory provision 
requires that a VA psychiatrist or psychologist, or contract 
equivalent, must confirm that the claimed stressor is adequate to 
support a diagnosis of PTSD; that the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service; and that the Veteran's symptoms are related to 
the claimed stressor.  The amendment has no impact on PTSD claims 
that arise out of in-service diagnoses of PTSD, or PTSD stressors 
experienced during combat, internment as a prisoner-of-war, or as 
the result of personal assault.  

The United States Court of Appeals for Veterans Claims (Court) 
has noted that when "VA is unable to locate a claimant's records, 
it should advise him to submit alternative forms of evidence to 
support his claim and should assist him in obtaining sufficient 
evidence from alternative sources."  Washington v. Nicholson, 19 
Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992).  

In a May 2008 response to the RO's request for the Veteran's 
service records, the National Personnel Records Center (NPRC) 
indicated that the records were not available due to destruction 
in the fire at the NPRC in 1973.  In June 2008, U.S. Armed 
Services Center for Unit Records Research (CURR) provided formal 
findings on a lack of information required to verify stressors in 
connection to the PTSD claim.  

The duty to assist requires VA to "make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain."  38 U.S.C. § 5103A(b)(1); see Loving v. Nicholson, 19 
Vet. App. 96, 102 (2005).  

The service records show that the Veteran had 1 year, 3 months, 
and 14 days of service in Korea, served with the D Company, 21st 
Infantry Regiment as a light weapons infantryman, and was awarded 
the following medals and campaign ribbons for his honorable 
service: the National Defense Service Medal, the Korean Service 
medal, the United Nations Service Medal, and the Good Conduct 
Medal.  

However, the Veteran was not awarded any medal or decoration that 
clearly indicates combat status and evidence of participation in 
a campaign does not, in itself, establish that a veteran engaged 
in combat because those terms ordinarily may encompass both 
combat and non-combat activities.  VAOPGCPREC 12- 99 (Oct. 18, 
1999), 65 Fed. Reg. 6257 (2000).  

The service treatment records reveal that the Veteran was 
diagnosed with "shock" related to an auto accident in June 
1953, and with a sprained Achilles tendon in December 1953.    

The submitted lay statements from the Veteran's friends and 
family reflect their observations of his post-service foot 
problems, to include constant odor and skin loss.  

Notably, a statement from a service member indicates that the 
Veteran and he served in Korea on two occasions, in June or July 
1954, while stationed with the 24th Medical Battalion, 24th 
Infantry Division, and the 21st Infantry Regiment, in "Anga 
Valley."  The fellow service member noted that the first he had 
heard of the Veteran's residuals of cold exposure was 
approximately 24 years after service.  

At his recent hearing, the Veteran testified that, during the 
Korean War, he experienced extreme frostbite causing cold 
injuries to the upper extremities, the ears and the feet.  He 
noted having a fungal infection of the legs and feet due to this 
exposure.  

Further, the Veteran testified that he currently suffered from 
PTSD as the result of serving as a machine gunner in a heavy 
weapons company for 15 months in Korea when he cleared mine 
fields after the cease-fire was declared.  He also reported being 
exposed to loud noises from machine guns, artillery and 
recoilless rifle , as well as mortar fire.  

Finally, the Veteran testified that he had had five heart 
attacks, requiring four surgeries caused by a reduction in blood 
flow due to the cold injuries.  The Veteran asserted private 
treatment for his various disorders with "Dr. Shorter," "Dr. 
Boone," the "Korean Family Service," "Dr. Murtis," the 
"Monroe Health Center," and "Dr. Ford," and noted that he 
currently receives treatment at the VA medical center (VAMC) in 
Beckley.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   

With respect to the Veteran's claim for bilateral hearing loss, 
the Board finds that his assertions of experiencing hearing loss 
since his service, due to in-service noise exposure, are 
competent.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2) (2010).  As service records 
indicate, the Veteran served as a light weapons infantryman, and 
it is plausible that he was exposed to loud noises such as 
gunfire while on active duty.  

Further, the Board finds the Veteran's contention that he 
currently experiences bilateral hearing loss to be credible, as 
he is competent to testify as to observable symptoms such as 
diminished hearing capacity in his ears.  

Hence, given the Veteran's credible history of unprotected noise 
exposure during service, the Board finds that a VA examination is 
warranted to determine the nature and likely etiology of any 
claimed hearing loss.  

With respect to the claim for PTSD, the Board finds that a second 
attempt should be made to obtain a stressor statement from the 
Veteran, as, in his hearing testimony, he has provided 
information to verify the alleged stressors through the JSRRC 
and/or the National Archives and Records Administration (NARA).  

With respect to the claim for a fungal infection of the bilateral 
lower extremities, a private treatment record, dated in March 
1973, reveals findings of blanching and pain in feet when exposed 
to cold and loss of heel foot pads started with onset of cold 
weather, and show diagnosis of Reynaud's syndrome with absorption 
heel foot pads.  

An August 2004 private physician's statement indicates the 
Veteran reported a history of chronic foot problems that, by 
history, dated back to 1953 to 1954, when he was serving in 
Korea.  

The physician noted that the Veteran currently suffered from 
problems with his feet, particularly in the winter months when he 
experiences sloughing of the skin of the feet, pain, and foul 
odor from the feet since experiencing hypothermia while serving 
in Korea.  The Veteran attributed his chronic foot problems to 
cold exposure experienced while in Korea.  

More recently, the private treatment records from a podiatrist, 
dated throughout 2008, show diagnoses of late effects of cold 
injury tinea pedis responding to treatment onycleonycosis based 
on both clinical and culture results, arthritis of both ankles 
and feet, onychomycosis, degenerative joint disease, peripheral 
neuropathy, and the possibility of gout.  

A VA examination of the feet, dated in October 2005, shows 
diagnoses of calcaneal spurs of both feet with minor degenerative 
joint disease change of the first metatarsophalangeal joint, 
bilaterally.  

The VA examiner indicated that examination of the feet and toes 
was normal with no evidence of any cold injury.  The examiner 
opined that the Veteran was more likely than not suffering from a 
cold injury to his feet or toes.  

With respect to the claim for coronary artery disease, private 
treatment records, dated from 1997 to 2008, show findings of 
chest pain, sinus bradycardia, mild cardiomegaly, sinus 
bradycardia with premature atrial contractions, irregular heart 
rate and rhythm, hypotension most likely secondary to vagal 
response, hyperlipidemia, dyspnea,  and coronary artery disease 
status post myocardial infarction, for which he underwent heart 
catheterization, percutaneous transluminal coronary angioplasty 
and stent placement.  

Notably, the medical evidence of record is unclear as to the 
etiology of the Veteran's current coronary artery disease, there 
are no opinions of record to address the existence of a nexus 
between any current cardiac pathology and service, to 
specifically include as any current coronary artery disease 
relates to the residuals of cold injury.  

Hence, a medical examination is also warranted to determine 
whether the Veteran has a current disability due to such an 
injury.  38 C.F.R. § 3.159 (c)(4).  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)  

1.  The RO should take appropriate steps to 
contact the Veteran in order to request that 
he provide sufficient information, and if 
necessary, authorization, to obtain any 
outstanding evidence relevant to the claims, 
to include requesting outstanding treatment 
records from the Beckley VAMC dated from 
April 2002 to the present, along with any 
private treatment records from "Dr. 
Shorter," "Dr. Murtis," "Dr. Ford," "Dr. 
Boone," the "Korean Family Services," and 
the "Monroe Health Center."  

After securing the necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all records 
referred to by the Veteran not already on 
file. If the search for such records has 
negative results, documentation to that 
effect should be included in the claims file.  

2.  The RO should schedule the Veteran for a 
VA audiology examination to determine the 
nature and likely etiology of the claimed 
hearing loss.  The Veteran's claims file must 
be reviewed by the examiner.  All indicated 
tests should be performed and all findings 
should be reported in detail.  The examiner 
should provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
more probability) that any current hearing 
loss is due noise exposure or another event 
of his active service.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The RO should also schedule the Veteran 
for a VA examination to determine the nature 
and likely etiology of the claimed 
psychiatric disorder.  

The examiner should offer an opinion, 
consistent with sound medical principles, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that any innocently acquired 
psychiatric disability had its onset during 
service or otherwise is due to an event or 
incident of the Veteran's period of active 
service.  

If a diagnosis of PTSD is made, the examiner 
must also determine if the Veteran's claimed 
stressor is related to the Veteran's fear of 
in-service hostile military or terrorist 
activity.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Then, the RO should schedule the Veteran 
for a VA examination to determine the nature 
and likely etiology of the claimed fungus 
infection or other condition due to a cold 
injury.  

The Veteran's claims file must be reviewed by 
the examiner(s).  All indicated tests should 
be performed and all findings should be 
reported in detail.  The examiner should 
elicit from the Veteran and record a complete 
history referable to the claimed conditions.  

Based on his/her review of the case, the VA 
examiner is requested to render an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran has current fungus disability or 
other related condition that is due to a cold 
injury or another event or incident during 
service.  

The examiner(s) should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  The RO should also schedule the Veteran 
for a VA examination to determine the nature 
and likely etiology of the claimed cold 
injury to the ears and upper extremities.  

The Veteran's claims file must be reviewed by 
the examiner(s).  All indicated tests should 
be performed and all findings should be 
reported in detail.  The examiner should 
elicit from the Veteran and record a complete 
history referable to the claimed conditions.  

Based on his/her review of the case, the VA 
examiner is requested to render an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran has current disability as the 
residual of a cold injury of the ears or the 
upper extremities sustained during service.  

The examiner(s) should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

8.  The Veteran also should be afforded for a 
VA examination to determine the nature and 
likely etiology of the claimed coronary 
artery disease. 

The Veteran's claims file must be reviewed by 
the examiner(s).  All indicated tests should 
be performed and all findings should be 
reported in detail.  The examiner should 
elicit from the Veteran and record a complete 
history referable to the claimed conditions.  

Based on his/her review of the case, the VA 
examiner is requested to render an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran's coronary artery disease is due to a 
cold injury or another event or incident 
during his period of active service.  

The examiner(s) should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

9.  Following completion of all indicated 
development, the RO should readjudicate the 
claims of service connection in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the Veteran 
and his agent should be furnished with a 
Supplemental Statement of the Case and 
afforded an reasonable opportunity for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  


